Citation Nr: 1433910	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-38 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus as secondary to service-connected migraine headaches.

2.  Entitlement to a disability rating higher than 30 percent for migraine headaches.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and February 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In the January 2006 decision, the RO denied the Veteran's claim for entitlement to a disability rating higher than 30 percent for migraine headaches. In the February 2007 decision, the RO denied the Veteran's claim for service connection for tinnitus.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in May 2014. A transcript of the hearing has been associated with the Veteran's claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.

Regarding the claim for service connection for tinnitus, the Board notes that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2013). This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2002). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2013). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Veteran has stated that he believes his tinnitus has been caused or aggravated by his service-connected migraine headaches. The Board notes that the Veteran underwent VA neurological examination in April 2006, with an addendum opinion added in December 2006. Report of the April 2006 VA medical examination reflects that the examiner noted the Veteran's complaints of hearing "the sound of a 'steam radiator' or 'hum' in his head" for approximately three months prior to the examination. The examiner referred him for an audiology evaluation, which was conducted in May 2006. At that time, the audiologist assigned a diagnosis of tinnitus but did not offer an etiological opinion. Further, in a July 2006 neurology consult, the Veteran's treating neurologist stated that he "think[s] [the Veteran's] 'tinnitus' is secondary to migraine, and should decrease with adequate treatment of his headaches." However, the neurologist did not offer a rationale for this opinion. In a December 2006 addendum opinion, the April 2006 VA examiner noted that no abnormalities were found on MRI or MRA study of the Veteran's brain, nor at the May 2006 audiological evaluation. The examiner concluded that "headaches and tinnitus are separate conditions" and that the Veteran's new-onset tinnitus "couldn't be related to his long-standing headaches." The examiner stated that no secondary causes were found for the Veteran's tinnitus, meaning that the "primary cause (prior barotrauma) is all that remains." However, neither the audiologist nor the VA examiner offered an opinion as to whether the Veteran's tinnitus has been aggravated by his service-connected migraine headaches. Further, the VA examiner failed to discuss the July 2006 VA neurologist's opinion in the December 2006 addendum.

In this case, as described above, no VA examiner has provided a well-reasoned opinion as to whether the Veteran's tinnitus has been chronically worsened, or aggravated, by his service-connected migraine headaches. Thus, VA examinations obtained to date are inadequate, and additional VA medical examination and opinion are required to address these contentions. See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). Accordingly, remand is required.

Regarding the Veteran's claim for increase, the Board notes that the most recent VA examination concerning his service-connected migraine headaches was conducted in April 2011, more than three years ago. At that time, he complained of experiencing headaches four times per week, lasting eight hours at a time. The examiner stated that the Veteran's headaches were "prostrating" and that "ordinary activity is not possible" while a headache is occurring. However, the examiner did not discuss whether the Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, as is required to warrant the next highest rating under relevant rating criteria. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013). In addition, statements made by the Veteran at his May 2014 hearing before the undersigned Acting Veterans Law Judge indicate that his migraine headaches have worsened since the April 2011 VA examination. 

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, in light of the fact that the most recent VA examination was conducted in 2011, over three years ago, and due to the Veteran's reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his migraine headaches. Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  
 
A request for a TDIU-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. In support of his appeal, the Veteran has stated on multiple occasions, including at his May 2014 hearing before the undersigned Acting Veterans Law Judge, that he is unable to work due to his migraine headaches. Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.
 
Thus, on remand the Veteran must be provided a proper duty-to-assist notice letter per 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Then, the agency of original jurisdiction (AOJ) must ensure that the VA examination directed above includes a medical opinion concerning whether the Veteran's service-connected disabilities (migraine headaches, right hand scar, and-depending on the outcome of the development directed herein-tinnitus) combine to preclude him from performing substantially gainful employment.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record. The Veteran must also be invited to submit any pertinent evidence in his possession, and the agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain, as well as the type of evidence that is his ultimate responsibility to submit. The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection as well as the information and evidence necessary to substantiate a claim entitlement to a TDIU rating. 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Then, scheduled the Veteran for an examination with a qualified medical professional. He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims. See 38 C.F.R. § 3.655(b) (2013). The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner. All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail. The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.

Tinnitus-The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a discussion as to whether the Veteran's diagnosed tinnitus has been caused or chronically worsened by his service-connected migraine headaches. A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the examiner. Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s), and a complete rationale must be given for all opinions and conclusions expressed. The opinion of the July 2006 VA neurologist must be discussed in the context of any negative opinion.

Migraine headaches-The examiner must describe the frequency and duration of the Veteran's migraine headaches, as well as any manifestations of those headaches. The examiner must note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact. In particular, the examiner must discuss whether the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. In the context of the opinion, the examiner must discuss the Veteran's contentions that he is unable to work due to his headaches.
 
The examiner must also offer an opinion as to whether, due solely to the Veteran's service-connected disabilities-migraine headaches, right hand scar, and, depending on the outcome of the development directed herein, possibly tinnitus-and without consideration of his age or any non-service-connected disabilities, he has been precluded from all forms of substantially gainful employment.

3. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



